DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (U.S. Patent No. 4,307,554) in view of Stock (U.S. Patent No. 3,389,510).
Regarding claim 18, Morrison et al. discloses an air dome (Abstract, Figs. 9-11 and 13) comprising one or several membrane shells (M) from textile-reinforced plastic film material (Abstract), a frame construction (23, Figs. 4 and 10-11) , running along a plane on at least one longitudinal or transverse side of the one or several membrane shells without supporting struts projecting inward laterally from this plane, which is connected to a bordering membrane material, which is sealingly connected due to an internal pressure of a curved membrane material by at least one keder connection (30, 
Regarding claim 19, Morrison et al. discloses the transparent or translucent film is a membrane film (Window broadly and reasonably considered to membrane film).
Claim 20 is rejected for “the firm or bendable plate” not being positively identified as subject matter from the group selected.  Claim 18 was addressed using at least one transparent or translucent film, not “a firm or bendable plate”.  Thus “a firm or bendable plate is never considered, therefore details are further describing a non-selected alternative. 
Regarding claim 21, Morrison et al. discloses the use of level window front that would be capable of being covered from the outside by paneling from wood materials in the form of louver roller blinds.
Regarding claim 22, Morrison et al. discloses at least one longitudinal or transverse side of the frame construction (23) with a frame profile (27) along a strip 
Regarding claim 23, Morrison et al. discloses an outside and an inside of the membrane shells is constructed from membrane strips (Col. 1, lines 42-48), which along their longitudinal edges are connected in a force-locked manner by means of at least one keder to a keder connection profile having a keder mount profile (Fig. 5).
Regarding claim 24, Morrison et al. discloses the outer and inner membranes is constructed of the membrane strips, which are each designed to be two-ply (Col. 1, lines 42-48), wherein one ply of the two-ply forms the outer membrane and the other ply of the two-ply forms the inner membrane, wherein these membranes are heat- sealed all around and are equipped on at least a longitudinal side with a keder of the at least one keder, so that a plurality of membrane strips are connected along their longitudinal side to the keder in a force-locked manner by means of a keder connection profile having a keder mounting profile (Fig. 5).
Regarding claim 25, Morrison et al. discloses the membrane strips (M) are interconnected such that respectively the longitudinal edge of a membrane strip is 
Regarding claim 26, Morrison et al. discloses the outside and inside membrane is constructed from the membrane strip spanning an entire hall (Figs. 10-11 and 13) , which are connected along their longitudinal edges by at least one keder to a keder profile in a force-locked manner (Fig. 5), and wherein the membrane strips in their end regions, 50 cm to 100 cm from the end, have a keder running transversely to the membrane strip, by means of which they are anchored to an anchor rail by keder connection profile with keder mount profile, and a flap formed between keder and end membrane strip is folded (31, fig. 5) inwards into the hall on the ground.
Regarding claim 27, Morrison et al. discloses double-ply membrane strips (M) each form a pocket (approximate 31, considered the space of the fold), but does not disclose one or several heat-reflecting mats are inserted in a pocket-filling manner.  However, Morrison teaches that it is known incorporate a fireproofing material into the membrane (Col. 10, lines 1-2).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have at least one heat reflecting mat incorporated along or into a space of the membrane to provide a heat-reflecting mat and a fireproofing material to provide a structure that was protected from fire and heat loss. 
Regarding claim 28, Morrison et al. teaches a heat-reflective mat as set forth above, but does not disclose several layers of absorption-reducing bubble films are incorporated into the heat-reflective mat for reducing transmission heat losses.  However, it would have been obvious to one having ordinary skill in the art at the time of 
Regarding claim 29, Morrison et al. discloses the outside and the inside membrane are constructed from membrane strips, which mutually overlap along their longitudinal edges (approximate 31) to a certain extent, so that also one or more heat-reflective mats inserted into them overlap to a certain extent and a hall, as far as it consists of a membrane, is enclosed end-to-end by a heat-reflective mat of the one or more heat-reflective mats (Fig. 5).
Regarding claim 30, Morrison et al. discloses the keder connection profile (Fig. 4a) having keder mount profile has grooves (32 and approximate 36) on a side opposing a keder version profile or in two side walls for hooking in objects like lighting fixture, nets, curtains, intermediate walls etc.
Regarding claim 31, Morrison et al. discloses the at least one membrane (M) is equipped on an entire surface of an underside with juxtaposed flat pockets (approximate 31) which are bonded to (Col. 9, lines 52-54), each of which is designed to be open on one side, for inserting a multi-ply heat-reflective mat in the form of a hybrid insulating mat with infrared-reflecting metallized film or aluminum foils, wherein these openings each are capable of being  closed by means of a Velcro fastener or a zip fastener.
Regarding claim 34, Morrison et al. discloses along a boundary of its floor plan on prefabricated, precast concrete strip foundations (17 Fig. 3), which are embedded in sections in a trench (Fig.  3) surrounding the air dome and on whose upper side a Halfen profile (73) with an upward 6Attorney Docket No.: 086495-598032opening is mounted, and in that anchor profiles .

Response to Arguments
Applicant’s arguments with respect to claim(s) 18-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/Examiner, Art Unit 3633